OPINION
Opinion by
Justice FILLMORE.
In this original mandamus proceeding, relator John Michael Daisy complains the trial court violated its ministerial duty by not ruling on his application for writ of habeas corpus filed under article 11.072 of the Texas Code of Criminal Procedure. The facts and issues are well known to the parties, so we need not recount them herein. Based on the record before the Court, we conclude relator has not shown he is entitled to the relief requested. See Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex.Crim.App.2009) (orig. proceeding).
We deny the petition for writ of mandamus.